ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant, in his motion, re-urges the same grounds for a rehearing which he presented for a reversal of the judgment of conviction on the original submission of this case. We have reviewed the record in the light of the motion, but remain of the opinion that the case was properly disposed of.
The motion is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.